Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 1 of 10 PageID #: 463



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 UNITED STATES OF AMERICA            )
                                     )
      v.                             )    Cr. No. 18-130-1 WES
                                     )    Cr. No. 18-137-3 WES
 EMMANUEL MIAMEN,                    )    Cr. No. 18-142 WES
                                     )
           Defendant.                )
 __________________________________ )

                             MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

 I.    BACKGROUND

       In June 2019, Defendant Emmanuel Miamen pleaded guilty in

 this Court to charges in three separate indictments, related to

 the unlicensed dealing of firearms and witness tampering while

 on pretrial release.         See generally, Cr. Nos. 18-130, 18-137,

 and 18-142 (D.R.I.).         Thereafter, in February 2020, the Court

 sentenced     Defendant     to   a    total       of     twenty-four       months’

 imprisonment     with   thirty-six      months’        supervised     release    to

 follow.      See,   e.g.,   Judgment,    Cr.   No.      18-137,     ECF   No.   82.1

 According to the Bureau of Prisons’ (“BOP”) website, Defendant’s

 projected release date is in fewer than sixty days, on June 15,

 2020.     Federal Bureau of Prisons, Find an Inmate, available at

 https://www.bop.gov/inmateloc/ (last visited Apr. 17, 2020).                     He


       1All record citations in this Memorandum and Order refer to
 the Cr. No. 18-137 docket, unless otherwise noted.
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 2 of 10 PageID #: 464



 is currently serving his sentence at MDC Brooklyn, which as of

 the time of this writing, has reported COVID-19 cases for both

 inmates and staff.      See generally Gov’t Resp. to Def.’s Mot. for

 Early Release (“Gov’t Opp’n”), ECF No. 87.             On April 6, 2020,

 Defendant filed the instant Motion for Early Release in light of

 the COVID-19, or novel coronavirus, outbreak that has gripped

 our nation in recent weeks.        See generally Def.’s Mot. for Early

 Release (“Def.’s Mot.”), ECF No. 86.            According to Defendant’s

 filing, he suffers from high blood pressure.              Id. at 2.      The

 Government opposes Defendant’s request for early release and has

 not waived its argument on the statutory exhaustion requirement.

 See generally Gov’t Opp’n. 2        Defense counsel mailed Defendant’s

 request to the BOP for compassionate release on April 10, 2020,

 and the Court understands that the BOP received that request on

 April 13, 2020.      See Joint Status Report 1, ECF No. 88.            As of

 this writing, the Court has received no information suggesting

 that the BOP has yet acted on Defendant’s request.




       2In a considerable number of cases in other jurisdictions,
 the Government has waived the exhaustion argument.    See, e.g.,
 United States v. Gentille, No. 19 Cr. 590 (KPF), 2020 WL 1814158
 (S.D.N.Y. Apr. 9, 2020); United States v. Jasper, No. 18-CR-390-
 18 (PAE), ECF No. 440 (S.D.N.Y. Apr. 6, 2020).


                                       2
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 3 of 10 PageID #: 465



 II.     DISCUSSION

         A.      Statutory Background

         Though Defendant does not set forth a legal basis for his

 request for relief, the Court construes his motion as one for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A).               Section

 3582(c), as amended by the 2018 passage of the First Step Act,

 allows a defendant to directly petition the district court in

 which    he     was   sentenced   for   compassionate   relief.     See   id.

 Section 3582(c)(1)(A) states in pertinent part:

         the court, upon motion of the Director of the Bureau
         of Prisons, or upon motion of the defendant after the
         defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to
         bring a motion on the defendant’s behalf or the lapse
         of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is
         earlier, may reduce the term of imprisonment (and may
         impose a term of probation or supervised release with
         or without conditions that does not exceed the
         unserved    portion   of    the   original   term   of
         imprisonment), after considering the factors set forth
         in section 3553(a) to the extent that they are
         applicable, if it finds that —

         (i) extraordinary and compelling reasons warrant such
         a reduction

         . . .

         and   that  such  a   reduction  is  consistent  with
         applicable policy statements issued by the Sentencing
         Commission[.]


 Id.; see also U.S.S.G. § 1B1.13 (setting forth the Sentencing

 Guidelines’       policy   statement    on   compassionate   release).    The


                                         3
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 4 of 10 PageID #: 466



 Sentencing Commission’s policy statement regarding compassionate

 release adds the requirement that the court find that “[t]he

 defendant is not a danger to the safety of any other person or

 to   the       community,        as    provided      in   18       U.S.C.     §    3142(g)[.]”

 U.S.S.G. § 1B1.13(2).

       In sum, under 18 U.S.C. § 3582(c) and U.S.S.G. § 1B1.13,

 once a defendant demonstrates that he has exhausted the Bureau

 of Prisons’ administrative process for compassionate release, or

 thirty days have lapsed without a decision, whichever occurs

 first,     a    district     court       may    reduce       the    defendant’s          term     of

 imprisonment         provided,         as      relevant       here,     that           the   court

 determines: (1) extraordinary and compelling reasons warrant the

 reduction; (2) the defendant will not be a danger to the safety

 of any other person or the community; and (3) the sentencing

 factors        outlined     in    18    U.S.C.      §   3553(a)       weigh       in    favor     of

 release.        See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13; see

 also United States v. Sapp, No. 14-cr-20520, 2020 WL 515935, at

 *2 (E.D. Mich. Jan. 31, 2020); United States v. Willis, 382 F.

 Supp. 3d 1185, 1187-88 (D.N.M. 2019).                        The defendant carries the

 burden on a motion for compassionate release.                           United States v.

 Ebbers,        No.   (S4)    02-CR-1144-3           (VEC),     2020    WL     91399,         at   *4

 (S.D.N.Y. Jan. 8, 2020).




                                                 4
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 5 of 10 PageID #: 467



       B.       Exhaustion of Administrative Process

       The         Government      argues      that         the     statutory     exhaustion

 provision embedded in § 3582(c) requires denial of Defendant’s

 motion.       Gov’t Opp’n 2-6.           The Court agrees.

       The     Supreme         Court   has    held       that      “judge-made    exhaustion

 doctrines, even if flatly stated at first, remain amenable to

 judge-made            exceptions”;       that         said,       “statutory     exhaustion

 provision[s] stand[] on a different footing[,]” and where there

 exists        a       mandatory       statutory            exhaustion       provision,       it

 “foreclos[es] judicial discretion.”                         Ross v. Blake, 136 S. Ct.

 1850, 1857 (2016); see also id. at 1856 (stating that “mandatory

 language means a court may not excuse a failure to exhaust, even

 to take [special] circumstances into account”).

       Circuit         and     district    courts       are       split   over   whether     the

 statutory         exhaustion      provision           in    18    U.S.C.    §   3582(c)      is

 jurisdictional           in     nature      or,       instead,      a    mandatory       claim-

 processing rule.              See United States v. Lugo, No. 2:19-cr-00056-

 JAW, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (discussing

 the circuit split over whether the limitation in 18 U.S.C. §

 3582(c) is jurisdictional); see also United States v. Griffin,

 524 F.3d 71, 84 (1st Cir. 2008) (quoting with approval a since-

 overturned Seventh Circuit case as stating “[Section] 3582(c)

 limits the substantive authority of the district court . . .

 [and]    is       a   real     ‘jurisdictional’            rule    rather    than    a    case-

                                                   5
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 6 of 10 PageID #: 468



 processing      requirement”          (alterations           in       original)      (quoting

 United      States    v.    Smith,    438    F.3d     796,    799      (7th     Cir.    2006),

 overruled by United States v. Taylor, 778 F.3d 667, 671 (7th

 Cir. 2015)).         Generally, this distinction is significant because

 “statutory preconditions to relief are jurisdictional (and thus,

 if not met, bar consideration of the requested relief on its

 merits),” whereas, “mandatory claim-processing rules . . . while

 mandatory ‘in the sense that a court must enforce the rule if a

 party “properly raise[s]” it’ — may be waived or forfeited by

 the adverse party.”           Lugo, 2020 WL 1821010, at *2 (quoting Fort

 Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019) (alteration in

 original)).          In the instant case, however, the Government has

 properly advanced its exhaustion argument, and, thus, the result

 is    the   same     regardless       of    whether     the       §   3582(c)     exhaustion

 requirement is jurisdictional.                   The Court, accordingly, declines

 to decide the issue.            See id. at *3 (declining to decide whether

 the    exhaustion       requirement         in    §    3582(c)         is    jurisdictional

 (citing United         States    v.    Monzon,        No.   99cr157         (DLC),     2020   WL

 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (same)).

        The statutory exhaustion provision in § 3582(c) is plainly

 mandatory here.            The statute, as stated above, provides that a

 court “may not modify a term of imprisonment once it has been

 imposed except that . . . in any case . . . the court, upon

 motion of the Director of the Bureau of Prisons, or upon motion

                                               6
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 7 of 10 PageID #: 469



 of the defendant after the defendant has fully exhausted all

 administrative       rights      to   appeal    a   failure       of   the    Bureau    of

 Prisons to bring a motion on the defendant’s behalf or the lapse

 of 30 days from the receipt of such a request by the warden of

 the defendant’s facility, whichever is earlier . . . .”                                 18

 U.S.C. § 3582(c)(1)(A) (emphasis added).                     The statute provides

 no   exceptions      to    the     exhaustion       requirement,       id.,    and     the

 Supreme Court has clearly stated that courts may not manufacture

 exceptions where they do not exist.                   See Ross, 136 S. Ct. at

 1856 (stating that “mandatory language means a court may not

 excuse     a    failure       to      exhaust,       even     to       take    ‘special

 circumstances’ into account”).

       The Court is aware that there is a growing split among

 district courts on whether the § 3582(c) exhaustion provision is

 mandatory.      Compare Lugo, 2020 WL 1821010, at *3, 5 (holding

 that the statutory exhaustion requirement in § 3582(c) is clear

 and mandatory and dismissing compassionate release motion for

 failure to exhaust administrative process), with United States

 v.   Perez,    No.   17    Cr.     513-3   (AT),     2020    WL    1546422,     at   *2–3

 (S.D.N.Y. Apr. 1, 2020) (concluding that there are exceptions to

 the § 3582(c) exhaustion provision and granting compassionate

 release   before     the    defendant      exhausted        administrative      process

 with the BOP (citing Washington v. Barr, 925 F.3d 109, 118 (2d

 Cir. 2019)).         But the First Circuit has noted in dicta that

                                            7
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 8 of 10 PageID #: 470



 “exhaustion of administrative remedies is absolutely required if

 explicitly mandated by Congress”, Portela-Gonzalez v. Sec’y of

 the Navy, 109 F.3d 74, 77 (1st Cir. 1997), and the only circuit

 court to weigh in on this issue in the midst of the COVID-19

 pandemic called the § 3582(c) exhaustion requirement “a glaring

 roadblock     foreclosing    compassionate     release       at   this       point.”

 United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d

 Cir. Apr. 2, 2020).        The cases finding implied exceptions to the

 §   3582(c)    exhaustion    requirement     largely     rely     on     a    Second

 Circuit case addressing a judge-made (rather than a statutorily-

 imposed)    exhaustion     requirement.      See,    e.g.,     Perez,        2020   WL

 1546422, at *2–3 (citing Washington, 925 F.3d at 118); see also

 Lugo, 2020 WL 1821010, at *4 (noting this distinction between

 the statute at issue in Washington and 18 U.S.C. § 3582(c)).

 But in contrast to the statutory exhaustion provision before the

 Court    here,    “courts    have    more   latitude      in      dealing       with

 exhaustion     questions    when    Congress   has     remained        silent[.]”

 Portela-Gonzalez, 109 F.3d at 77 (citations omitted).

       In the instant case, Defendant does not purport to have

 satisfied the exhaustion requirement, nor does he suggest that

 the BOP’s administrative process has rendered itself futile or

 is otherwise not properly functioning.              Accordingly, regardless

 of the underlying merits of Defendant’s motion, the Court has no

 authority to entertain it.          (Of course, in the event an inmate

                                       8
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 9 of 10 PageID #: 471



 faced      the   situation     where    life-threatening      circumstances      were

 present, and where the BOP was unable or unwilling to act upon a

 petition for compassionate release, a court may have cause – and

 authority – to intervene either through a petition for habeas

 corpus or by finding the administrative process futile.                             The

 Court does not have such facts before it in this Motion.)

        Importantly,      the    Court    expresses      no   view   on    Defendant’s

 request      for    compassionate       release    or   on   how    the   BOP   should

 handle it, other than to suggest that it should be considered

 expeditiously. 3       If the BOP denies Defendant’s request, or thirty

 days       lapse,    whichever         occurs     first,     see     18    U.S.C.     §

 3582(c)(1)(A), Defendant is free to file again his Motion before

 this Court.




        See Mem. from Att’y Gen. to Dir. of Bureau Prisons 1 (Mar.
        3

 26,               2020),               available               at
 https://www.justice.gov/file/1262731/download (directing the BOP
 to “prioritize the use of [its] various statutory authorities to
 grant   home  confinement   for  inmates   seeking  transfer   in
 connection with the ongoing COVID-19 pandemic”) (last visited
 Apr. 17, 2020).


                                            9
Case 1:18-cr-00137-WES-LDA Document 90 Filed 04/17/20 Page 10 of 10 PageID #: 472



  III. CONCLUSION

        For   the   stated    reasons,      the   Court   DISMISSES   WITHOUT

  PREJUDICE Defendant’s Motion for Early Release, ECF No. 86.

  IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: April 17, 2020




                                       10
